Allowable Subject Matter

Claim Interpretation

During examination, claims are given the broadest reasonable interpretation consistent with the specification and limitations in the specification are not read into the claims. See MPEP §2111, MPEP §2111.01 and In re Yamamoto et al., 222 USPQ 934 (Fed. Cir. 1984).  Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. See MPEP 2111.01(I).  It is further noted it is improper to import claim limitations from the specification, i.e., a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment. See MPEP 2111.01(II).  Therefore, unless one of the exceptions applies below, Examiner will interpret the limitations of the claims using the broadest reasonable interpretation.
            Claim Interpretation Under 35 U.S.C. §112(6th ¶)
A second exception to the prohibition of reading limitations from the specification into the claims is when the claimed feature is written as a means-plus-function or a step-plus-function.  See 35 U.S.C. §112(6th ¶) and MPEP §2181-2183.  Although the claims herein recite neither “step for” nor “means for”, a three prong test will be performed (As noted in MPEP §2181) to determine if there is a means-plus-function type or step-plus-function type limitation in a claim:

(A)       the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function
(B)       the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that".
(C)       the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
The claims recite the following Functional Phrases:
            Claims 28 recite:
FP#1: a Memory configured to store instruction executable by the processor;


            Claim 28 further recites: 

FP#2: the processor is configured to;  (perform the steps of the claim)


Claims 28, 29, 30, 31, and 34 recite:

FP#3: the processor is further configured to;  (perform the steps of the claim)


Claim 32 recite:

FP#4: the storage configured to store a plurality of images related to a plurality of senders 

Claim 28 further recites: 

FP#5: the processor is further configured to analyze a position and a direction of each face in the first image and the second image, and to determine a position of the first message display area and a position of the second message display area respectively based on the position and the direction of each face in the first image and the second image.


3-Prong Analysis: Prong (A)
As an initial matter, the Examiner finds that FP#1-FP#5 do not use the phrase “step for” or “means for”.  The issue arising under Prong (A) then becomes whether or not the lack of use of the phrase “step for” or “means for” takes FP#1-FP#5 out of the ambit of §112(f).  After reviewing this limitations, Examiners find that FP#1-FP#5 recite the following functions: 

FP#1: a Memory configured to store instruction executable by the processor;


FP#2: the processor is configured to;  of displaying the first short message and displaying the second short message respectively and perform the steps of the claim
            


FP#3: the processor is further configured to;  perform the steps of the claim


FP#4: the storage configured to store a plurality of images related to a plurality of senders 

FP#5: the processor is further configured to analyze a position and a direction of each face in the first image and the second image, and to determine a position of the first message display area and a position of the second message display area respectively based on the position and the direction of each face in the first image and the second image.

In other words, the memory, processor, and storage are being “configured to” are simply generic place holders for the term “means” in performing the recited functions of storing, performing the steps of the claim and storing respectively. 
Here, the examiners find that the following:
Regarding FP#1, a skilled artisan would understand a “Memory” as a term of art having a known structure that performs the claimed storing. Hence, FP#1 fails prong A.

Regarding FP#2-3, while the processor may be known terms of art, and in some cases understood as having a particular structure (e.g. a microcontroller, microprocessor, DSP, etc.) they are not known to perform the claimed functions of displaying without the use of special programming (e.g. an algorithm).   While a processor is known to have a specific structure, it’s not known to perform the entire recited function of “based on a first short message transmitted by a first sender being received by the mobile communication terminal, display the first short message and a first image related to the first sender on a screen,” without special programming. (e.g. an algorithm).  FP#2-3 passes prong A

Regarding FP#4, a skilled artisan would understand a “storage” as a term of art having a known structure that performs the claimed storing.  Storage is defined in Column 7 lines 4-13. Hence, FP#4 fails prong A. 

Regarding FP#5,  while the processor may be known term of art there is no structure in the claims that is configured to analyze a position and a direction of each face in the first image and the second image, and to determine a position of the first message display area and a position of the second message display area respectively based on the position and the direction of each face in the first image and the second image. FP#5 passes prong A.


3-Prong Analysis: Prong (B)
FP#2-3 meet invocation prong (B) because they use the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that".  FP#2-3 passes prong B

FP#5 meet invocation prong (B) because they use the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that". FP#5 passes prong B

3-Prong Analysis: Prong (C)
FP#2-3 meet invocation prong (C) because FP#2-3 do not recite sufficient structure for performing the entire claimed function in the claim.  Based upon a review of the aforementioned claims, the Examiners find that FP#2-3 recite very little structure, if any, for performing the claimed function which is not further modified by sufficient structure, material, or acts for performing said function in the claim. In other words, because the recited functions are not modified by sufficient structure, material or acts for achieving the specified function, the Examiner concludes that FP#2-3 meets invocation Prong (C).
FP#5 meets invocation prong (C) because FP#5 does not recite sufficient structure for performing the entire claimed function. Based upon a review of the aforementioned claims, the Examiners find that FP#5 recite very little structure, if any, for performing the claimed function which is not further modified by sufficient structure, material, or acts for performing said function. In other words, because the recited functions are not modified by sufficient structure, material or acts for achieving the specified function, the Examiner concludes that FP#5 meets invocation Prong (C).
In view of the Examiners findings above that FP#2, 3 and 5 meets invocation prongs (A)-(C), the Examiners conclude FP#2, 3 and 5 invokes interpretation under 35 U.S.C. §112 (f).
Corresponding Structure
After a claimed phrase has been shown to invoke 35 U.S.C. §112(f), the next step is to determine the corresponding structure/algorithm as described in the specification for performing the recited function.  See MPEP §2181(II).

With respect to FP#2, 3 and 5 the arguments presented in the 2/22/2022 remarks disclose that the structure of the processor is found in column 3 line 23-57 disclose a general purpose computer that is used for performing the functions explained in the respective blocks of the block diagram of figure 6 or in respective steps of the flow charts figures 7-9.  Therefore the examiner finds that the algorithmic support for the processes performed by the processor to perform the steps of the claims outlined in the block diagrams and the steps of the flow charts of figures 6-9 and columns 5-9 of the ‘303 patent.

Regarding the recited structures, FP#5 recites:
Processor configured to analyze a position and a direction of each face in the first image and the second image, and to determine a position of the first message display area and a position of the second message display area respectively based on the position and the direction of each face in the first image and the second image.

Relative to FP#5 , the examiner finds that the recited “analyze a position and direction of each face” is disclosed in the specification in Column 5 lines 30-67 and figures 4A to 4E where a word balloon is arrayed differently according to the content of the image using the processor as described in the remarks of 2/22/2022 on pages 16-18 which states that the instructions stored in the computer readable memory  may also produce manufacturing items including instruction units for performing the functions explained in the respective blocks of the block diagrams or respective steeps of the flow charts using the control unit 630 and the short message processing unit 640 of figure 6 and 8. 

Allowable Subject Matter
Claims 28, and 30-54 allowed.

The following is a statement of reasons for the indication of allowable subject matter:  Independent claims 28, 38, and 54 all contain the following limitation;
wherein the processor is further configured to analyze a position and a direction of each face in the first image and the second image, and to determine a position of the first message display area and a position of the second message display area respectively based on the position and the direction of each face in the first image and the second image.

The prior art of record Egstrom, Furuta and Gokturk discloses displaying messages on a screen with respect to the first and second sender.  Gokturk discloses determining a head shape and location and displaying messages on a screen (see figure 8).  None of the prior art of record discloses analyzing a position and direction of a face and determining a position of a message display area based on the position and the direction of each face in the first and second image.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M HOTALING II whose telephone number is (571)272-4437. The examiner can normally be reached 730-4 Monday -Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fuelling Michael can be reached on 571 270 1367. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN M HOTALING/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        



/FRED O FERRIS III/Reexamination Specialist, Art Unit 3992                                                                                                                                                                                                        /M.F/Supervisory Patent Examiner, Art Unit 3992